Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00806-CV

                        IN THE INTEREST OF A.M.M., a Child

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-02711
                    Honorable Cynthia Marie Chapa, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 6, 2020.


                                             _____________________________
                                             Liza A. Rodriguez, Justice